

115 S1887 RS: Direct Hire of Students and Recent Graduates Act of 2017
U.S. Senate
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 299115th CONGRESS2d SessionS. 1887[Report No. 115–205]IN THE SENATE OF THE UNITED STATESSeptember 28, 2017Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsFebruary 5, 2018Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo grant expedited hiring authority to	the head of an agency to appoint college graduates and
			 post-secondary students.
	
 1.Short titleThis Act may be cited as the Direct Hire of Students and Recent Graduates Act of 2017. 2.Expedited hiring authority for college graduates and post-secondary students (a)In GeneralSubchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:
				
					3115.Expedited hiring authority for college graduates; competitive service
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Personnel Management.
 (2) Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
							(b)Appointment
 (1)In generalThe head of an agency may appoint, without regard to any provision of sections 3309 through 3319 and 3330, a qualified individual to a position in the competitive service classified in a professional or administrative occupational category at the GS–11 level, or an equivalent level, or below.
 (2)RestrictionsAn appointment under paragraph (1) shall be made in accordance with regulations prescribed by the Director.
 (c)Qualifications for appointmentThe head of an agency may make an appointment under subsection (b) only if the individual being appointed—
 (1)has received a baccalaureate or graduate degree from an institution of higher education; (2)applies for the position—
 (A)not later than 2 years after the date on which the individual being appointed received the degree described in paragraph (1); or
 (B)in the case of an individual who has completed a period of not less than 4 years of obligated service in a uniformed service, not later than 2 years after the date of the discharge or release of the individual from that service; and
 (3)meets each minimum qualification standard prescribed by the Director for the position to which the individual is being appointed.
							(d)Public notice and advertising
 (1)In generalThe head of an agency making an appointment under subsection (b) shall publicly advertise positions under this section.
 (2)RequirementsIn carrying out paragraph (1), the head of an agency shall— (A)adhere to merit system principles;
 (B)advertise positions in a manner that provides for diverse and qualified applicants; and (C)ensure potential applicants have appropriate information relevant to the positions available.
								(e)Limitation on appointments
 (1)In generalExcept as provided in paragraph (2), the total number of employees that the head of an agency may appoint under this section during a fiscal year may not exceed the number equal to 15 percent of the number of individuals that the agency head appointed during the previous fiscal year to a position in the competitive service classified in a professional or administrative occupational category, at the GS–11 level, or an equivalent level, or below, under a competitive examining procedure.
 (2)ExceptionsUnder a regulation prescribed under subsection (f), the Director may establish a lower limit on the number of individuals that may be appointed under paragraph (1) of this subsection during a fiscal year based on any factor the Director considers appropriate.
 (f)RegulationsNot later than 180 days after the date of enactment of the Direct Hire of Students and Recent Graduates Act of 2017, the Director shall issue interim regulations, with an opportunity for comment, for the administration of this section.
						(g)Reporting
 (1)In generalNot later than September 30 of each of the first 3 fiscal years beginning after the date of enactment of the Direct Hire of Students and Recent Graduates Act of 2017, the head of an agency that makes an appointment under this section shall submit to Congress a report assessing the impact of the use of the authority provided under this section during the fiscal year in which the report is submitted.
 (1)In generalNot later than September 30 of each of the first 3 fiscal years beginning after the date of enactment of the Direct Hire of Students and Recent Graduates Act of 2017, the head of an agency that makes an appointment under this section shall submit a report to—
 (A)Congress that assesses the impact of the use of the authority provided under this section during the fiscal year in which the report is submitted; and
 (B)the Director that contains data that the Director considers necessary for the Director to assess the impact and effectiveness of the authority described in subparagraph (A).
 (2)ContentThe head of an agency shall include in each report under paragraph (1)— (A)the total number of individuals appointed by the agency under this section, as well as the number of such individuals who are—
 (i)minorities or members of other underrepresented groups; or (ii)veterans;
 (B)recruitment sources; (C)the total number of individuals appointed by the agency during the applicable fiscal year to a position in the competitive service classified in a professional or administrative occupational category at the GS–11 level, or an equivalent level, or below; and
 (D)any additional data specified by the Director of the Office of Personnel Management. (3)Submission to Office of Personnel ManagementUpon request of the Director of the Office of Personnel Management, the head of an agency that submits a report to Congress under paragraph (1) shall submit a copy of the report to the Director.
							(h)Special provision regarding the Department of Defense
 (1)AuthorityNothing in this section shall preclude the Secretary of Defense from exercising any authority to appoint a recent graduate under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute.
 (2)RegulationsAny regulations prescribed by the Director for the administration of this section shall not apply to the Department of Defense during the period ending on the date on which the appointment authority of the Secretary of Defense under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute, terminates.
							3116.Expedited hiring authority for post-secondary students; competitive service
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Personnel Management.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (3)StudentThe term student means an individual enrolled or accepted for enrollment in an institution of higher education who is pursuing a baccalaureate or graduate degree on at least a part-time basis as determined by the institution of higher education.
							(b)Appointment
 (1)In generalThe head of an agency may make a time-limited appointment of a student, without regard to any provision of sections 3309 through 3319 and 3330, to a position in the competitive service at the GS–11 level, or an equivalent level, or below for which the student is qualified.
 (2)RestrictionsAn appointment under paragraph (1) shall be made in accordance with regulations prescribed by the Director.
							(c)Public notice
 (1)In generalThe head of an agency making an appointment under subsection (b) shall publicly advertise positions available under this section.
 (2)RequirementsIn carrying out paragraph (1), the head of an agency shall— (A)adhere to merit system principles;
 (B)advertise positions in a manner that provides for diverse and qualified applicants; and (C)ensure potential applicants have appropriate information relevant to the positions available.
								(d)Limitation on appointments
 (1)In generalExcept as provided in paragraph (2), the total number of students that the head of an agency may appoint under this section during a fiscal year may not exceed the number equal to 15 percent of the number of students that the agency head appointed during the previous fiscal year to a position in the competitive service at the GS–11 level, or an equivalent level, or below.
 (2)ExceptionsUnder a regulation prescribed under subsection (g), the Director may establish a lower limit on the number of students that may be appointed under paragraph (1) of this subsection during a fiscal year based on any factor the Director considers appropriate.
 (e)ConversionThe head of an agency may, without regard to any provision of chapter 33 or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service, convert a student serving in an appointment under subsection (b) to a permanent appointment in the competitive service within the agency without further competition if the student—
 (1)has completed the course of study leading to the baccalaureate or graduate degree; (2)has completed not less than 640 hours of current continuous employment in an appointment under subsection (b); and
 (3)meets the qualification standards for the position to which the student will be converted. (f)TerminationThe head of an agency shall, without regard to any provision of chapter 35 or 75, terminate the appointment of a student appointed under subsection (b) upon completion of the designated academic course of study unless the student is selected for conversion under subsection (e).
 (g)RegulationsNot later than 180 days after the date of enactment of the Direct Hire of Students and Recent Graduates Act of 2017, the Director shall issue interim regulations, with an opportunity for comment, for the administration of this section.
						(h)Reporting
 (1)In generalNot later than September 30 of each of the first 3 fiscal years beginning after the date of enactment of the Direct Hire of Students and Recent Graduates Act of 2017, the head of an agency that makes an appointment under this section shall submit to Congress a report assessing the impact of the use of the authority provided under this section during the fiscal year in which the report is submitted.
 (1)In generalNot later than September 30 of each of the first 3 fiscal years beginning after the date of enactment of the Direct Hire of Students and Recent Graduates Act of 2017, the head of an agency that makes an appointment under this section shall submit a report to—
 (A)Congress that assesses the impact of the use of the authority provided under this section during the fiscal year in which the report is submitted; and
 (B)the Director that contains data that the Director considers necessary for the Director to assess the impact and effectiveness of the authority described in subparagraph (A).
 (2)ContentThe head of an agency shall include in each report under paragraph (1)— (A)the total number of individuals appointed by the agency under this section, as well as the number of such individuals who are—
 (i)minorities or members of other underrepresented groups; or (ii)veterans;
 (B)recruitment sources; (C)the total number of individuals appointed by the agency during the applicable fiscal year to a position in the competitive service at the GS–11 level, or an equivalent level, or below; and
 (D)any additional data specified by the Director of the Office of Personnel Management. (3)Submission to Office of Personnel ManagementUpon request of the Director of the Office of Personnel Management, the head of an agency that submits a report to Congress under paragraph (1) shall submit a copy of the report to the Director.
							(i)Special provision regarding the Department of Defense
 (1)AuthorityNothing in this section shall preclude the Secretary of Defense from exercising any authority to appoint a post-secondary student under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute.
 (2)RegulationsAny regulations prescribed by the Director for the administration of this section shall not apply to the Department of Defense during the period ending on the date on which the appointment authority of the Secretary of Defense under section 1106 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. note prec. 1580), or any applicable successor statute, terminates..
 (b)Table of sections amendmentsThe table of sections for subchapter I of chapter 31 of title 5, United States Code, is amended by adding at the end the following:
				3115. Expedited hiring authority for college graduates; competitive service.3116. Expedited hiring authority for post-secondary students; competitive service..February 5, 2018Reported  with amendments